Case 2:18-cv-00737-DMG-RAO Document 130-3 Filed 11/16/18 Page 1 of 12 Page ID
                                 #:1450




                        EXHIBIT B




                                 Exhibit B
                                 Page 13
Case 2:18-cv-00737-DMG-RAO Document 130-3 Filed 11/16/18 Page 2 of 12 Page ID
                                 #:1451




                                 Exhibit B
                                 Page 14
Case 2:18-cv-00737-DMG-RAO Document 130-3 Filed 11/16/18 Page 3 of 12 Page ID
                                 #:1452




                                 Exhibit B
                                 Page 15
Case 2:18-cv-00737-DMG-RAO Document 130-3 Filed 11/16/18 Page 4 of 12 Page ID
                                 #:1453




                                 Exhibit B
                                 Page 16
Case 2:18-cv-00737-DMG-RAO Document 130-3 Filed 11/16/18 Page 5 of 12 Page ID
                                 #:1454




                                 Exhibit B
                                 Page 17
Case 2:18-cv-00737-DMG-RAO Document 130-3 Filed 11/16/18 Page 6 of 12 Page ID
                                 #:1455




                                 Exhibit B
                                 Page 18
Case 2:18-cv-00737-DMG-RAO Document 130-3 Filed 11/16/18 Page 7 of 12 Page ID
                                 #:1456




                                 Exhibit B
                                 Page 19
Case 2:18-cv-00737-DMG-RAO Document 130-3 Filed 11/16/18 Page 8 of 12 Page ID
                                 #:1457




                                 Exhibit B
                                 Page 20
Case 2:18-cv-00737-DMG-RAO Document 130-3 Filed 11/16/18 Page 9 of 12 Page ID
                                 #:1458




                                 Exhibit B
                                 Page 21
Case 2:18-cv-00737-DMG-RAO Document 130-3 Filed 11/16/18 Page 10 of 12 Page ID
                                  #:1459




                                  Exhibit B
                                  Page 22
Case 2:18-cv-00737-DMG-RAO Document 130-3 Filed 11/16/18 Page 11 of 12 Page ID
                                  #:1460




                                  Exhibit B
                                  Page 23
Case 2:18-cv-00737-DMG-RAO Document 130-3 Filed 11/16/18 Page 12 of 12 Page ID
                                  #:1461




                                  Exhibit B
                                  Page 24
